Exhibit 10.2

 

LETTER AGREEMENT

 

[Date]

 

The Executive Compensation Committee of the Gannett Board of Directors has
approved an award to you under the 2001 Omnibus Incentive Compensation Plan, as
set forth below.

 

This Letter Agreement and the enclosed Terms and Conditions, effective as of
[date], constitute the formal agreement governing this award.

 

Please sign both copies of this Letter Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

Please keep the enclosed Terms and Conditions for future reference.

 

Holder:

 

Location: Corporate

Grant Date: [Date]

 

Expiration Date: N/A

 

Number of Restricted Stock Units:             

 

Vesting Schedule: [To be determined]

 

   

Gannett Co., Inc.

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

                Holder’s Signature

     

                Roxanne V. Horning



--------------------------------------------------------------------------------

RESTRICTED STOCK UNITS

 

TERMS AND CONDITIONS

 

Under the

 

Gannett Co., Inc.

 

2001 Omnibus Incentive Compensation Plan

 

These Terms and Conditions, dated [date], govern the grant of restricted stock
units in the form of Performance Shares (referred to herein as “Restricted Stock
Units”) under the 2001 Omnibus Incentive Compensation Plan (the “Plan”) to
[Name] (the “Holder”), as set forth below. Terms used herein that are defined in
the Plan shall have the meaning ascribed to them in the Plan. If there is any
inconsistency between the defined terms of these Terms and Conditions and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms herein.

 

1. Grant of Restricted Stock Units. Pursuant to the provisions of (i) the Plan,
(ii) the individual Letter Agreement governing the grant, and (iii) these Terms
and Conditions, the Company has granted to the Holder the number of Restricted
Stock Units, with each such unit relating to one share of common stock of the
Company (“Common Stock”), in the applicable Letter Agreement and subject to the
restrictions set forth therein and in these Terms and Conditions.

 

2. Forfeiture. Upon a Holder’s ceasing to be an employee of the Company for any
reason, any Restricted Stock Units that have not yet vested shall be forfeited
and the Restricted Stock Unit award shall terminate.

 

3. Payment of Restricted Stock Units. The Company shall pay the Holder the value
of the Restricted Stock Units that become vested in accordance with the vesting
schedule in the Letter Agreement by crediting the account designated by the
Holder under the Gannett Deferred Compensation Plan in an amount equal to the
Fair Market Value of the number of Restricted Stock Units vesting on each
vesting date. The distribution of amounts credited to the Holder’s account under
the Gannett Deferred Compensation Plan pursuant to this section 3 shall be
governed by the terms of the Gannett Deferred Compensation Plan and the Holder’s
distribution



--------------------------------------------------------------------------------

election thereunder; provided, that, the Holder may not select a payment
commencement date earlier than the year following his termination of employment.
The Holder’s distribution election under the Deferred Compensation Plan with
regard to the Restricted Stock Units must be made no later than December 31,
20xx.

 

4. Non-Assignability. Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process.

 

5. Rights as a Shareholder. The Holder shall have no rights as a shareholder
with regard to the Restricted Stock Units. The Restricted Stock Units shall not
be credited with dividend units with respect to dividends declared with respect
to the Common Stock.

 

6. Discretionary Plan. The Plan is discretionary in nature and may be suspended
or terminated by the Company at any time. With respect to the Plan, (a) each
grant of Restricted Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units; (b) except as specifically
provided in the employment agreement between the Holder and the Company dated
[date], all determinations with respect to any such future grants, including,
but not limited to, the times when Restricted Sock Units shall be granted, the
number of units subject to each grant, and the times when Restricted Stock Units
are paid, will be at the sole discretion of the Company; (c) the Holder’s
participation in the Plan is voluntary; (d) the Restricted Stock Units are not
part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits (and shall not be considered
compensation or earnings for the purpose of calculating the Holder’s retirement
income or benefit under any qualified or non-qualified pension plan of the
Company), or similar payments; and (e) the future value of the Restricted Stock
Unit is unknown and cannot be predicted with certainty.

 

7. Effect of Plan. The Plan is hereby incorporated by reference into these Terms
and Conditions, and these Terms and Conditions are subject in all respects to
the provisions of the Plan, including without limitation the authority of the
Committee to adjust awards and to make interpretations and other determinations
with respect to all matters relating to these Terms and Conditions, the
applicable Letter Agreements, the Plan, and awards made pursuant thereto.

 

-2-



--------------------------------------------------------------------------------

8. Notice. Notices hereunder shall be in writing and if to the Company shall be
addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107 and if to the Holder shall be addressed to the Holder at his
address as it appears on the Company’s records.

 

9. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company.

 

10. Change in Control Provisions. Vesting of any unvested Restricted Stock Units
shall not be accelerated upon a Change in Control.

 

11. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

 

-3-